225 Ga. 778 (1969)
171 S.E.2d 519
SMITH
v.
O'NEAL STEEL, INC.
25438.
Supreme Court of Georgia.
Argued October 14, 1969.
Decided November 6, 1969.
Rehearing Denied December 4, 1969.
Adams, O'Neal, Steele, Thornton, Hemingway & McKinney, Robert S. Slocumb, Hardy Gregory, Jr., for appellant.
Smith, Cohen, Ringel, Kohler, Martin & Lowe, Sam F. Lowe, Jr., Robert W. Beynart, Jones, Cork, Miller & Benton, Ed L. Benton, for appellee.
GRICE, Justice.
We granted the application for certiorari in this case to consider and determine whether that portion of Georgia Laws 1966, page 343 (Code Ann. § 24-113.1), commonly known as the "Georgia long arm statute," which provides that the courts of this State may exercise personal jurisdiction over a nonresident who "commits a tortious act within this State . .." confers jurisdiction over a nonresident corporation whose negligent act outside this State causes injury within this State. The Court of Appeals held that it did not.
*779 We deemed the question to be of gravity and importance, and particularly so because it has been decided diversely in other jurisdictions but had not been ruled upon by this court.
However, this court has decided in Bauer International Corp. v. Cagle's, Inc., 225 Ga. 684, that the word "nonresident" as used in the original statute (Ga. L. 1966, p. 343, supra) did not include corporations, and that the amendment of 1968 (Ga. L. 1968, pp. 1419, 1420; Code Ann. § 24-117), which defines "nonresident" to include certain foreign corporations, does not apply to a cause of action arising prior to the effective date of the amendment, which was April 12, 1968. The cause of action in the instant case, according to the record, arose prior thereto, on November 3, 1966.
In view of the above, the question upon which the application for certiorari was granted is now moot. Therefore, we must remand the case to the Court of Appeals for its further disposition in the light of the Bauer case, supra.
Remanded to the Court of Appeals. All the Justices concur, except Undercofler, J., who dissents.